           Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 1 of 16



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   HARPER BATTS (Bar No. 242603)
 2 CHRIS PONDER (Bar No. 296546)
   JEFFREY LIANG (Bar No. 281429)
 3
   379 Lytton Avenue
 4 Palo Alto, California 94301
   Telephone:     650.815.2600
 5 Facsimile:     650.815.2601
   E-mail:        hbatts@sheppardmullin.com
 6                cponder@sheppardmullin.com
                  jliang@sheppardmullin.com
 7

 8 Attorneys for Plaintiff
   VARIAN MEDICAL SYSTEMS, INC.
 9
10                                   UNITED STATES DISTRICT COURT
11                                  NORTHERN DISTRICT OF CALIFORNIA
12

13 VARIAN MEDICAL SYSTEMS, INC.,                    Case No. 19-5697
14
                       Plaintiff,                   COMPLAINT
15
              v.                                    DEMAND FOR JURY TRIAL
16
     VIEWRAY, INC.,
17

18                     Defendant.

19

20

21

22

23

24

25

26

27

28


     SMRH:4852-6317-5843.1                                                  COMPLAINT
           Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 2 of 16



 1            Plaintiff VARIAN MEDICAL SYSTEMS, INC. (“Plaintiff” or “Varian”) hereby asserts

 2 the following claim for patent infringement against Defendant ViewRay, Inc. (“Defendant” or

 3 “ViewRay”), and alleges as follows:

 4                                        NATURE OF THE ACTION

 5            1.       This is a civil action for patent infringement under the patent laws of the United

 6 States, 35 U.S.C. § 1, et seq.

 7            2.       ViewRay has infringed and continues to infringe, has contributed to and continues

 8 to contribute to the infringement of and/or has actively and knowingly induced and continues to

 9 actively and knowingly induce the infringement of one or more claims of Varian’s U.S. Patent
10 Nos. 8,637,841 (the “’841 Patent”) and 9,082,520 (the “’520 Patent”) (collectively, the “Asserted

11 Patents”). Varian is the legal owner by assignment of the Asserted Patents, which were duly and

12 legally issued by the United States Patent and Trademark Office. Varian seeks injunctive relief

13 and monetary damages.

14                                               THE PARTIES

15            3.       Varian is a corporation organized and existing under the laws of the State of

16 Delaware with its principal place of business at 3100 Hansen Way, Palo Alto, California.

17            4.       Varian is a world leader in cancer care, including the design and manufacture of

18 medical devices and software for treating cancer and other medical conditions with radiotherapy,

19 radiosurgery, and proton therapy. Varian provides a fully integrated line of products for treating

20 cancer with radiation, including linear accelerators, treatment simulation and verification products,

21 information management and treatment planning software, and sophisticated ancillary devices.

22            5.       Upon information and belief, Defendant ViewRay is a foreign corporation

23 registered to do business in the State of California and has a regular and established place of

24 business in this judicial district at 815 E. Middlefield Rd., Mountain View, CA 94043.

25            6.       Upon information and belief, the Defendant directly or indirectly imports,

26 develops, designs, manufactures, distributes, markets, offers to sell and/or sells products and

27 services in the United States and otherwise purposefully directs activities to the same.

28

                                                        -1-
     SMRH:4852-6317-5843.1                                                                      COMPLAINT
           Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 3 of 16



 1                                               JURISDICTION

 2            7.       This Court has subject matter jurisdiction over the matters asserted herein under 28

 3 U.S.C. §§ 1331 and 1338(a) because this a civil action for patent infringement under the patent

 4 laws of the United States.

 5            8.       Upon information and belief, this Court has personal jurisdiction over ViewRay

 6 because it is registered to do business in California and it maintains a regular and established place

 7 of business in this judicial district.

 8                                                    VENUE

 9            9.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400(b)
10 because ViewRay maintains a regular and established place of business in this judicial district.

11                                     INTRADISTRICT ASSIGNMENT

12            10.      Pursuant to Civil L.R. 3-2(c), this case is subject to assignment on a district-wide

13 basis because it involves intellectual property rights.

14                                    BACKGROUND TO THE ACTION

15            11.      Varian is a world leader in medical technology. Varian’s research and

16 development teams and partnerships have produced a wide array of products, including hardware,

17 software and services that help doctors and hospitals identify and treat various medical conditions.

18            12.      Varian’s greatest contributions to medical innovation spring from its relentless

19 battle against cancer, which has produced a range of treatment technologies, including

20 radiotherapy, radiosurgery, and proton therapy. Varian’s foremost mission is to save lives by

21 making cancer treatment safer and more effective.

22            13.      In 1956, Varian built the first medical-grade linear accelerator in the western

23 hemisphere, which was used by doctors at Stanford-Lane Hospital in San Francisco. Linear

24 accelerators are cancer-fighting treatment devices that accelerate charged subatomic particles or

25 ions along a fixed path in order to destroy cancerous tissue. In the decades since, Varian has

26 continued to be at the forefront of technology used to battle cancer.

27            14.      In 1960, Varian introduced the Clinac 6 medical linear accelerator—the first

28 commercial, fully rotational radiotherapy linear accelerator built in the United States—which

                                                        -2-
     SMRH:4852-6317-5843.1                                                                       COMPLAINT
           Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 4 of 16



 1 featured a 360º rotational gantry and helped prove that linear accelerators were superior to older

 2 cobalt radiation systems.

 3            15.      In 1972, Varian’s Clinac 18 featured a “gridded electron gun” that gave

 4 unprecedented control over the radiation dosage.

 5            16.      In the 1990s, Varian continued to improve on linear accelerator hardware and

 6 further developed complementary imaging and treatment planning systems. These innovations

 7 included:

 8                     •      1991’s Dynamic Wedge technology allowed doctors to shape linear

 9                            accelerator beams, which helped prevent unnecessary damage to healthy
10                            tissue and allowed doctors to more accurately focus treatment on malignant
11                            tumors;
12                     •      1993’s PortalVision™ portal imaging technology, which allowed doctors to
13                            verify exact beam placement in relation to a patient’s anatomy;
14                     •      1996’s CadPlan® treatment planning software, which used diagnostic
15                            images of a tumor and surrounding tissues to generate computerized
16                            instructions for targeting the tumor with high-intensity X-ray beams; and
17                     •      1999’s Real-Time Position Management™ (RPM) Respiratory Gating
18                            system, which ensured accuracy when imaging and treating tumors that
19                            move when the patient breathes by turning on the radiation beam only when
20                            a targeted tumor is within a prescribed area.
21            17.      In the 2000s, Varian continued to develop industry-leading innovations, developing
22 the Eclipse™ treatment planning software, Dynamic Targeting™ image-guided radiotherapy,

23 ARIA® oncology information system, RapidArc® volumetric modulated arc therapy system, and

24 a “Smart Segmentation” tool for the Eclipse™ treatment planning software—technology that won

25 an R&D 100 award.

26            18.      In 2017, Varian introduced the Halcyon™ system for cancer treatment, which
27 featured a unique dual-layer multileaf collimator (“MLC”) that enabled high modulation with low

28

                                                       -3-
     SMRH:4852-6317-5843.1                                                                       COMPLAINT
           Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 5 of 16



 1 leakage. Halcyon won an R&D 100 Award as one of the most exceptional innovations in science

 2 and technology in 2018.

 3            19.      Varian has earned significant industry accolades, and the success of its medical

 4 products has made it one of the most important companies in the cancer treatment industry.

 5 Today, Varian appears on both the Fortune 1000 and S&P 500 stock indices. In 2004, Varian was

 6 named to the Forbes Platinum 400 list. In 2006, Varian received an R&D 100 award and was

 7 named a Forbes Global High Performer. From 2007-2009, Varian was named one of

 8 IndustryWeek’s “50 Best Manufacturing Companies” in the U.S. three years in a row and was

 9 named a top-15 best performing public corporation by BusinessWeek in 2007 and 2009. In 2011,
10 Varian’s TrueBeam system earned the company another R&D 100 award, as well as the

11 prestigious Red Dot Award for Product Design.

12                               VARIAN’S PATENTED TECHNOLOGIES

13            20.      Varian’s pioneering vision and relentless innovation have also made Varian the

14 assignee of groundbreaking patents in medical technology, as issued by the United States Patent

15 and Trademark Office (“USPTO”) and its equivalents worldwide.

16            21.      One of Varian’s important patents in the cancer-treatment space is U.S. Patent No.

17 8,637,841 (the “’841 Patent”), which was granted by the USPTO on January 28, 2014. The ’841

18 Patent is entitled “Multi Level Multileaf Collimators” and was invented by Steven W. Prince and

19 Stanley Mansfield. Varian is the original and current owner by assignment of the ’841 Patent. A

20 true and correct copy of the ’841 Patent is attached hereto as Exhibit A.

21            22.      Another of Varian’s important patents in the cancer-treatment space is U.S. Patent

22 No. 9,082,520 (the “’520 Patent”), which issued from a continuation of the application that led to

23 the ’841 Patent and was granted by the USPTO on July 14, 2015. The ’520 Patent is entitled

24 “Multi Level Multileaf Collimators” and was invented by Steven W. Prince and Stanley

25 Mansfield. Varian is the original and current owner by assignment of the ’520 Patent. A true and

26 correct copy of the ’520 Patent is attached hereto as Exhibit B.

27            23.      A person of ordinary skill in the art would have understood that the Asserted

28 Patents and their claims are drawn to solving a specific, technical problem arising in the field of

                                                       -4-
     SMRH:4852-6317-5843.1                                                                     COMPLAINT
           Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 6 of 16



 1 radiotherapy treatment—in particular, technical problems related to MLCs used in radiotherapy.

 2 In radiotherapy, a beam of radiation is generated by a radiation source (such as a linear

 3 accelerator) to administer a specific dose of radiation. An MLC is a device interposed between the

 4 radiation source and the treatment site that contains a plurality of radiation-blocking leaves, which

 5 form an aperture that shapes the radiation beam as it passes through. Previous MLCs attempted to

 6 reduce radiation leakage between leaves by altering the geometry of a single layer of leaves, or

 7 through the use of jaws. However, these approaches led to undesirable overdose effects or

 8 increased the bulk of the radiation system, which reduced clearance between the patient and

 9 moving equipment.
10            24.      The claimed multi-level MLCs (as well as methods of their use) address these
11 technical problems in radiotherapy, providing significantly reduced leakage effects and improved

12 beam-shaping resolution. The multi-level MLCs, as arranged in the claims, solved these technical

13 problems using novel and inventive solutions that were not well-understood, routine, or

14 conventional at the time of the invention. For example, claim 20 of the ’841 Patent describes:

15                     A method of shaping radiation beams from a radiation source,
16                     comprising:
17                            providing a multileaf collimator between a radiation source
18                     and an isocenter, said multileaf collimator comprising first and
19                     second sets of a plurality of beam blocking leaves disposed in first
20                     and second planes, leaves in each of the first and second sets being
21                     arranged in two opposing arrays forming a plurality of pairs of
22                     leaves in the first and second sets respectively, leaves of each pair
23                     being arranged in an opposed relationship and longitudinally
24                     movable relative each other, and the longitudinal moving directions
25                     being substantially parallel generally traverse to a beam direction;
26                     and
27                            moving selected pairs of leaves in the first and second sets
28                     from the two opposing arrays in a substantially parallel direction to

                                                        -5-
     SMRH:4852-6317-5843.1                                                                     COMPLAINT
           Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 7 of 16



 1                     close ends of opposing leaves of the selected pairs to block a

 2                     selected portion of a radiation beam;

 3                             wherein in moving the selected pairs of leaves to close the

 4                     ends of opposing leaves to block the selected portion of the radiation

 5                     beam, a pair of leaves in the first set close at a first location, a

 6                     corresponding pair of leaves in the second set close at a second

 7                     location, and the first and second locations are offset from a beam’s

 8                     point of view.

 9            25.      As another example, claim 1 of the ’520 Patent describes:
10                     A multileaf collimator comprising:
11                             a first set of a plurality of pairs of beam blocking leaves
12                     arranged adjacent one another, leaves of each pair in the first set
13                     being disposed in an opposed relationship and longitudinally
14                     movable relative to each other in a first direction; and
15                             a second set of a plurality of pairs of beam blocking leaves
16                     arranged adjacent one another, leaves of each pair in the second set
17                     being disposed in an opposed relationship and longitudinally
18                     movable relative to each other in a second direction generally
19                     parallel to the first direction; wherein
20                             the first and second sets of pairs of leaves are disposed in
21                     different planes and the first set of pairs of leaves comprises a first
22                     quantity of pairs of leaves and the second set of pairs of leaves
23                     comprises a second quantity of pairs of leaves wherein the first
24                     quantity and the second quantity are different.
25

26

27

28

                                                          -6-
     SMRH:4852-6317-5843.1                                                                       COMPLAINT
           Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 8 of 16



 1            26.      Figure 1 of the ’841 Patent illustrates a multi-level MLC in accordance with some

 2 embodiments:

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16
              27.      The Asserted Patents are practiced by, e.g., Varian’s Halcyon systems. Since its
17
     release in 2017, Halcyon has experienced robust sales and commercial success. In addition, the
18
     claimed inventions have been the subject of praise and achieved unexpected results.
19
              28.      The advantages of the Asserted Patents allow Halcyon’s multi-level MLC to
20
     operate faster than prior systems, which (1) increases patient throughput, (2) increases patient
21
     comfort by reducing the time in treatment, and (3) reduces uncertainty in positions and target of
22
     the radiation treatment. The Asserted Patents further allow MLC leaves to be larger in size
23
     without losing resolution, enabling higher reliability, higher resolution, and lower manufacturing
24
     costs. There has been substantial industry praise for the Halcyon multi-level MLC. See, e.g., Tze
25
     Yee Lim et al., Characterization of the Halcyon Multileaf Collimator System, J. Applied Clinical
26
     Med. Physics, Vol. 20, Issue 4 at 106-114 (Apr. 2019).
27
              29.      The inventions of the Asserted Patents achieved unexpected results and benefits.
28
     For example, the arrangement of the leaf banks as claimed in the Asserted Patents greatly reduces
                                                       -7-
     SMRH:4852-6317-5843.1                                                                    COMPLAINT
           Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 9 of 16



 1 leakage compared with single-level MLCs, allowing for increased radiation intensity/modulation.

 2 As another example, the increased speed of the Halcyon MLC reduces the timeframe in which a

 3 patient has to remain motionless and thereby decreases the likelihood of disruptive movement.

 4                                           CLAIM FOR RELIEF

 5                      COUNT I: INFRINGEMENT OF U.S. PATENT NO. 8,637,841

 6            30.      Varian incorporates by reference and realleges all the foregoing paragraphs of this

 7 Complaint as if fully set forth herein.

 8            31.      The USPTO duly and legally issued the ’841 Patent on January 28, 2014. Varian is

 9 the legal owner of the ’841 Patent by assignment.
10            32.      On information and belief, ViewRay makes, uses, offers to sell, or sells in the
11 United States, or imports into the United States (a) multi-level MLCs including but not limited to

12 the RayZR Double Focused MLC, and (b) radiation therapy systems, including but not limited to

13 “MRIdian” systems with multi-level MLCs such as the RayZR Double Focused MLC

14 (collectively the “Accused Products”), along with related software and related services, that

15 infringe one or more claims of the ’841 Patent, including at least Claim 20, either literally or under

16 the doctrine of equivalents.

17            33.      For example, ViewRay’s Accused Products practice a method of shaping radiation
18 beams from a radiation source, comprising: providing a multileaf collimator between a radiation

19 source and an isocenter, said multileaf collimator comprising first and second sets of a plurality of

20 beam blocking leaves disposed in first and second planes, leaves in each of the first and second

21 sets being arranged in two opposing arrays forming a plurality of pairs of leaves in the first and

22 second sets respectively, leaves of each pair being arranged in an opposed relationship and

23 longitudinally movable relative to each other, and the longitudinal moving directions being

24 substantially parallel and generally traverse to a beam direction; and moving selected pairs of

25 leaves in the first and second sets from the two opposing arrays in a substantially parallel direction

26 to close ends of opposing leaves of the selected pairs to block a selected portion of a radiation

27 beam; wherein in moving the selected pairs of leaves to close the ends of opposing leaves to block

28 the selected portion of the radiation beam, a pair of leaves in the first set close at a first location, a

                                                       -8-
     SMRH:4852-6317-5843.1                                                                       COMPLAINT
          Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 10 of 16



 1 corresponding pair of leaves in the second set close at a second location, and the first and second

 2 locations are offset from a beam’s point of view. See, e.g., ViewRay Inc., MRIdian Linac

 3 Advantage at 9, Mar. 2017 (available at https://imagingequipment.co.uk/wp-

 4 content/uploads/2017/10/ViewRay_MRIdianLinacBrochure.pdf) (attached hereto as Exhibit C):

 5

 6

 7

 8

 9
10

11

12

13

14            See also, ViewRay Inc., RayZR Double Focused MLC, at 01:17, 01:46 (June 2017)
15 (available at https://vimeo.com/220352448):

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -9-
     SMRH:4852-6317-5843.1                                                                  COMPLAINT
          Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 11 of 16



 1

 2

 3

 4

 5

 6

 7

 8

 9            34.      ViewRay has directly and/or indirectly infringed the ’841 Patent. ViewRay has
10 contributed to and continues to contribute to acts of infringement and/or has actively and

11 knowingly induced and continues to actively and knowingly induce the infringement of one or

12 more claims of the ’841 Patent, including at least Claim 20. For example, ViewRay has touted the

13 benefits of infringing MRIdian systems in marketing and sales materials that are actively directed

14 to the United States. See e.g., https://viewray.com/discover-mridian/ (website with video

15 explaining treatment on the MRIdian system). ViewRay has marketed the Accused Products by

16 describing and depicting their use in an infringing manner, and upon information and belief,

17 demonstrating, encouraging, and instructing customers and potential customers to use the Accused

18 Products in an infringing manner at trade shows, consultations, training programs and otherwise,

19 such as in connection with sales activity. See e.g., https://viewray.com/webinars/ (webinars on the

20 MRIdian system); https://viewray.com/events-webinars/ (promoting and demonstrating the

21 MRIdian system in events worldwide including the United States). Additionally, the Accused

22 Products were specifically designed, made, and/or adapted for use in an infringing manner. The

23 Accused Products embody either the claimed inventions on their own or are material, non-staple

24 components of end-use products that embody the claimed inventions, which have no substantial

25 noninfringing uses. For at least the aforementioned reasons, ViewRay has demonstrated and

26 continues to demonstrate its specific intent to induce direct infringement of at least one claim of

27 the ’841 Patent.

28

                                                     - 10 -
     SMRH:4852-6317-5843.1                                                                  COMPLAINT
          Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 12 of 16



 1            35.      ViewRay’s infringement has caused, and is continuing to cause, damage and

 2 irreparable injury to Varian, and Varian will continue to suffer damage and irreparable injury

 3 unless and until that infringement is enjoined by this Court.

 4            36.      Varian is entitled to injunctive relief and damages in accordance with 35 U.S.C. §§

 5 271, 281, 283, and 284.

 6            37.      Upon information and belief, ViewRay has had knowledge of the ’841 Patent since

 7 at least January 5, 2018, as evidenced by the discussion of the ’841 Patent in the prosecution of

 8 ViewRay’s U.S. Patent No. 9,966,160, as well as it being cited as a on the face of the ’160 Patent.

 9            38.      ViewRay’s infringement of the ’841 Patent has been and continues to be willful
10 and deliberate, justifying a trebling of damages under 35 U.S.C. § 284. Upon information and

11 belief, ViewRay’s accused actions continue despite an objectively high likelihood that they

12 constitute infringement of the ’841 Patent. ViewRay either knows or should have known about its

13 risk of infringing the ’841 Patent. ViewRay’s conduct despite this knowledge is made with both

14 objective and subjective reckless disregard for the infringing nature of its activities.

15            39.      ViewRay’s infringement of the ’841 Patent is exceptional and entitles Varian to
16 attorneys’ fees and costs under 35 U.S.C. § 285.

17                     COUNT II: INFRINGEMENT OF U.S. PATENT NO. 9,082,520

18            40.      Varian incorporates by reference and realleges all the foregoing paragraphs of this

19 Complaint as if fully set forth herein.

20            41.      The USPTO duly and legally issued the ’520 Patent on July 14, 2015. Varian is the

21 legal owner of the ’520 Patent by assignment.

22            42.      On information and belief, ViewRay makes, uses, offers to sell, or sells in the

23 United States, or imports into the United States (a) multi-level MLCs including but not limited to

24 the RayZR Double Focused MLC, and (b) radiation therapy systems, including but not limited to

25 “MRIdian” systems with multi-level MLCs such as the RayZR Double Focused MLC

26 (collectively “the Accused Products”), along with related software and related services, that

27 infringe one or more claims of the ’520 Patent, including at least Claim 1, either literally or under

28 the doctrine of equivalents.

                                                       - 11 -
     SMRH:4852-6317-5843.1                                                                      COMPLAINT
          Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 13 of 16



 1            43.      For example, ViewRay’s Accused Products provide a multileaf collimator

 2 comprising: a first set of a plurality of pairs of beam blocking leaves arranged adjacent one

 3 another, leaves of each pair in the first set being disposed in an opposed relationship and

 4 longitudinally movable relative to each other in a first direction; and a second set of a plurality of

 5 pairs of beam blocking leaves arranged adjacent one another, leaves of each pair in the second set

 6 being disposed in an opposed relationship and longitudinally movable relative to each other in a

 7 second direction generally parallel to the first direction; wherein the first and second sets of pairs

 8 of leaves are disposed in different planes and the first set of pairs of leaves comprises a first

 9 quantity of pairs of leaves and the second set of pairs of leaves comprises a second quantity of
10 pairs of leaves wherein the first quantity and the second quantity are different. See, e.g., Ex. C,

11 ViewRay Inc., MRIdian Linac Advantage at 9, Mar. 2017 (available at

12 https://imagingequipment.co.uk/wp-

13 content/uploads/2017/10/ViewRay_MRIdianLinacBrochure.pdf):

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     - 12 -
     SMRH:4852-6317-5843.1                                                                    COMPLAINT
          Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 14 of 16



 1            See also, ViewRay Inc., RayZR Double Focused MLC, at 01:14, 01:46, (June 2017)

 2 (available at https://vimeo.com/220352448):

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18            44.      ViewRay’s infringement has caused, and is continuing to cause, damage and
19 irreparable injury to Varian, and Varian will continue to suffer damage and irreparable injury

20 unless and until that infringement is enjoined by this Court.

21            45.      Varian is entitled to injunctive relief and damages in accordance with 35 U.S.C.
22 §§ 271, 281, 283, and 284.

23            46.      Upon information and belief, ViewRay has had knowledge of the ’520 Patent since
24 at least January 5, 2018, as evidenced by the discussion of the ’520 Patent in the prosecution of

25 ViewRay’s U.S. Patent No. 9,966,160, as well as it being listed as a reference cited on the face of

26 the ’160 Patent.

27            47.      ViewRay’s infringement of the ’520 Patent has been and continues to be willful
28 and deliberate, justifying a trebling of damages under 35 U.S.C. § 284. Upon information and

                                                      - 13 -
     SMRH:4852-6317-5843.1                                                                    COMPLAINT
          Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 15 of 16



 1 belief, ViewRay’s accused actions continue despite an objectively high likelihood that they

 2 constitute infringement of the ’520 Patent. ViewRay either knows or should have known about its

 3 risk of infringing the ’520 Patent. ViewRay’s conduct despite this knowledge is made with both

 4 objective and subjective reckless disregard for the infringing nature of its activities.

 5            48.      ViewRay’s infringement of the ’520 Patent is exceptional and entitles Varian to

 6 attorneys’ fees and costs under 35 U.S.C. § 285.

 7                                          PRAYER FOR RELIEF

 8                     WHEREFORE, Varian respectfully requests:

 9            1.       Judgment be entered that the Defendant has infringed the ’841 and ’520 Patents;
10            2.       Judgment be entered that the commercial use, sale, offer for sale, manufacture or
11 importation by ViewRay of Accused Products that infringe the ’841 and ’520 Patents;

12            3.       That, in accordance with 35 U.S.C. § 283, ViewRay, and all affiliates, employees,
13 agents, officers, directors, attorneys, successors, and assigns and all those acting on behalf of or in

14 active concert or participation with any of them, be enjoined from infringing the ’841 and ’520

15 Patents;

16            4.       A declaration that ViewRay must render a full and complete accounting to Varian
17 for ViewRay’s profits, gains, advantages or the value of business opportunities received from the

18 foregoing acts of infringement;

19            5.       An award of damages sufficient to compensate Varian for ViewRay’s infringement
20 (direct and/or indirect) of the ’841 and ’520 Patents, in an amount not less than a reasonable

21 royalty;

22            6.       An order awarding Varian treble damages under 35 U.S.C. § 284 as a result of
23 ViewRay’s willful and deliberate infringement of the ’841 and ’520 Patents;

24            7.       That the case be found exceptional under 35 U.S.C. § 285 and that Varian be
25 awarded its attorneys’ fees;

26            8.       Costs and expenses in this action;
27            9.       An award of prejudgment and post-judgment interest; and
28

                                                       - 14 -
     SMRH:4852-6317-5843.1                                                                    COMPLAINT
          Case 3:19-cv-05697-SI Document 1 Filed 09/10/19 Page 16 of 16



 1            10.      Such other and further relief as the Court may deem just and proper under the

 2 circumstances.

 3                                      DEMAND FOR JURY TRIAL

 4                     Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and Civil L.R. 3-

 5 6(a), Varian demands a trial by jury on all issues raised by the Complaint.

 6

 7 Dated: September 10, 2019

 8                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 9
10                                       By                           /s/ Harper Batts
                                                                     HARPER BATTS
11
                                                                     CHRIS PONDER
12                                                                   JEFFREY LIANG

13                                                                 Attorneys for Plaintiff
                                                                Varian Medical Systems, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      - 15 -
     SMRH:4852-6317-5843.1                                                                     COMPLAINT
